Renee S. Townsley
                                             The Court ofAppeals                                      500 N Cedar ST
    Clerk/Administrator                             ofthe                                    Spokane, WA 99201-1905

    (509) 456-3082
                                             State of Washington                                   Fax (509) 456-4288
    TDD #1-800-833-6388                             Division Ill                       http://www.courts. wa.govlcourts




                                                    May 30, 2017

    E-mail                                                   John A. Hays
    John L. Cross                                            Attorney at Law
    Kitsap County Prosecutor's Office                         1402 Broadway St
    614 Division St                                          Longview, WA 98632-3714
    Port Orchard, WA 98366-4681                              jahays@3equitycourt.com

               CASE # 349730
               State of Washington, Respondent v. La'Juanta Le'Vear Conner, Appellant
               KITSAP COUNTY SUPERIOR COURT No. 111004358

    Counsel:

    Enclosed please find a copy of the opinion filed by the Court today. A party need not file a motion for
    reconsideration as a prerequisite to discretionary review by the Supreme Court. RAP 13.3(b); 13.4(a). If
    a motion for reconsideration is filed, it should state with particularity the points of law or fact which the
    moving party contends the court has overlooked or misapprehended, together with a brief argument on
    the points raised. RAP 12.4(c). Motions for reconsideration which merely reargue the case should not be
    filed.

    Motions for reconsideration, if any, must be filed within twenty (20) days after the filing of the opinion.
    Please file an original and two copies of the motion (unless filed electronically). If no motion for
    reconsideration is filed, any petition for review to the Supreme Court must be filed in this court within thirty
    (30) days after the filing of this opinion (may be filed by electronic facsimile transmission). The motion for
    reconsideration and petition for review must be received (not mailed) on or before the dates they are due.
    RAP 18.5(c).

                                                       Sincerely,


                                                       ~Yu~
                                                       Renee S. Townsley
                                                       Clerk/Administrator

    RST:pb
    Enc.

    c:       E-mail Hon. Jeanette Dalton
    c:       La'Juanta Le'Vear Conner
             #359680
             Washington State Penitentiary
             1313 N. 13th Ave.
             Walla Walla, WA 99362




I
l
                                                             FILED
                                                           MAY 30, 2017
                                                    In the Office of the Clerk of Court
                                                  WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )           No. 34973-0-III
                                              )
                     Respondent,              )
                                              )
              V.                              )           UNPUBLISHED OPINION
                                              )
LA'JUANTA LE'VEAR CONNER,                     )
                                              )
                     Appellant.               )

       LAWRENCE-BERREY, A.CJ. -La'Juanta Le'Vear Conner appeals his sentence

and assigns error to the trial court's refusal to rule on his CrR 7 .8(b) motion. Because Mr.

Conner failed to properly note his motion, we conclude the trial court did not err.

                                          FACTS

       In 2012, a jury found Mr. Conner guilty of several crimes relating to a series of

home invasions. He appealed his convictions and filed a personal restrain petition (PRP).

Among other theories, Mr. Conner asserted in his PRP that the State vindictively

prosecuted him for refusing to accept a plea bargain. Division Two of this court vacated

one conviction and remanded to the trial court for resentencing on the remaining

convictions and 12 firearm enhancements.
No. 34973-0-111
State v. Conner


        To accommodate transport, the trial court scheduled Mr. Conner's resentencing

hearing for March 18, 2016. Prior to the hearing, Mr. Conner mailed a handwritten

CrR 7.8(b)(2) motion to the sentencing court. On February 29, 2016, the sentencing court

filed that motion on behalf of Mr. Conner. The trial court also appointed new defense

counsel for Mr. Conner.

        In the motion, Mr. Conner alleged his original trial counsel was ineffective for not

informing him of the State's plea offer, and requested the sentencing court to schedule an

evidentiary hearing. Mr. Conner attached a sworn declaration describing his lack of

knowledge of any plea offer and noting that his original trial counsel had been disbarred

for failing to inform clients of plea offers.

        Defense counsel requested a continuance of the resentencing hearing for additional

time to research and brief various sentencing theories, as well as time to investigate Mr.

Conner's allegation raised in his CrR 7.8(b)(2) motion. The trial court continued the

resentencing hearing to March 18, 2016, but defense counsel was unavailable on that date

and did not attend. The trial court again continued the resentencing hearing to March 25,

2016.

        Defense counsel submitted a brief that argued various sentencing theories not at

issue in this appeal. At the hearing, the State acknowledged that ~r. Conner had filed a



                                                2
No. 34973-0-III
State v. Conner


CrR 7.8(b)(2) motion requesting relief from judgment because of newly discovered

evidence. The State acknowledged that Mr. Conner's prior counsel had a history of

failing to report plea bargains to clients. According to the State, because of this history, it

had placed its plea offer on the record in the original trial.

       The sentencing court read the clerk's minutes from the original trial and

commented: "[T]he indication was that the State would provide a plea agreement to

[original defense counsel] before the next hearing. So that was actually incorporated in

the minute entry on September 16. The next hearing is September 21. There's simply no

mention one way or the other of the plea agreement." Report of Proceedings (RP) at 5.

The .State maintained that it had presented the offer on the record.

       Defense counsel briefly addressed the CrR 7 .8 motion. "I'll start by noting my

client and I have discussed that. Mr. Conner was aware that he didn't note that motion,

but I don't feel that we're prejudiced." RP at 7.

       The parties then addressed the resentencing issues. Prior to sentencing, the court

provided Mr. Conner his right of allocution. Mr. Conner discussed his sentencing

concerns and then began discussing his CrR 7 .8(b)(2) motion. He argued his original trial

counsel was ineffective for failing to inform him of a plea offer from the State. He




                                               3
No. 34973-0-III
State v. Conner


maintained that his counsel had neither informed him of his potential maximum sentence

nor communicated an offer to him.

       Defense counsel then addressed the CrR 7 .8(b )(2) motion. Backtracking on his

previous statement, defense counsel said he was not prepared to argue the motion, and

reiterated that the motion was not properly noted. Defense counsel said that a more

formal hearing was necessary, and told the court, "I'm asking that the Court not address

the [CrR] 7.8 motion .... I want to withdraw all that and simply state this proposition."

RP at 29. Counsel ended by saying, "I should not have said I was prepared to represent

him on the 7.8. I wasn't hired to do it. I haven't done any work on it. My request is that

we set that over pursuant to the rule." 1 RP at 30.

       The sentencing court treated the motion as withdrawn and stated, "I'm not going to

address the 7.8." RP at 30. The court explained:

              [THE COURT:] Mr. Conner, I can't possibly know what occurred
       between you and [former counsel] in terms of your discussions with him
       and your trial strategy, how much of this was him, how much of this was
       you, and that is not in any record before me. Given that, I'm not going to
       address it so that you still have the opportunity to perfect that issue, if you
       wish.
              [Mr. Conner]: Referring to the 7.8; right?
              THE COURT: Right. But this is not the place to start that issue.
              [Mr. Conner]: Okay. That's why I sent you the motion.

       1
        Because defense counsel did not represent Mr. Conner in connection with the
CrR 7.8 motion, we determine the doctrine of invited error does not apply.

                                               4
No. 34973-0-111
State v. Conner


              THE COURT: I'm not going to address it because it's not properly
       before me.

RP at 33. The court said it could not give Mr. Conner legal advice and told him if he had

questions, he should talk to defense counsel.

       The court sentenced Mr. Conner to 1,148.5 months of incarceration. Mr. Conner

timely appealed.

                                         ANALYSIS

       Mr. Conner contends the trial court erred by refusing to rule on his motion. He

contends that CrR 7.8(c) requires the trial court to determine if the motion is time barred

by RCW 10.73.090; and if it is not time barred, to either set a hearing if the motion is

meritorious or to transfer the motion to the Court of Appeals. The State responds that the

trial court set the motion over because Mr. Conner failed to properly note it and, for this

reason, there is no decision for this court to review.

       CrR 7.8(b)(2) authorizes a trial court, on motion, to.relieve a criminal defendant

from a judgment of guilty on the basis of newly discovery evidence. CrR 8.2 provides

that CrR 3.5, CrR 3.6, and CR 7(b) governs motions in criminal cases. CR 7(b) describes

the process and form for motions. Although CR 7(b) does not explicitly require motions

to be noted for a specific date and time, local rules throughout the state, including Kitsap

County, contain this supplemental requirement.

                                                5
No. 34973-0-111
State v. Conner


       A trial court has discretion whether to waive or enforce its local rules. Ashley v.

Superior Court, 83 Wn.2d 630, 636, 521 P.2d 711 (1974). We cannot find that the trial

court abused its discretion when insisting on compliance with its local rule. The trial

court insisted on compliance so further information could be provided to assist in its

analysis of whether to retain the motion for the reasons set forth in CrR 7 .8(c) or to

transfer the motion to us. We, therefore, affirm the sentencing court's decision allowing

Mr. Conner to properly note his motion.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:



                                               ,;Jid4w , · .
                                           Siddoway, J.              ~ J=


                                              6